DETAILED ACTION
This action is in reply to the claims filed for application 15/950109 filed 04/10/2018. 
Claims 1-25 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 02/22/2018 in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-25 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
From independent claims 1, 13 and 18:
“create a plurality of selected class training sets and an all other classes training set from the training universal set based upon the class of each sample; 
train a plurality of models, each model trained on one of the selected class training sets and the all other classes training set; 
and determine a size of a final selected class training set based upon the plurality of models; 
and provide a final training set that includes samples from each of the plurality of classes that includes for each class a number of samples based upon the size of the final selected class training set for each class.”
The closest prior art of record, Steingrimsson.et al. (Pub. No. 20190018929- hereinafter, Steingrimsson), teaches method for predicting patient health status based on the training data and sampled data, wherein the training data splits into two different set (training set and test set) but doesn’t teach the specifics of the claims either way.
An additional art, Forman et al. (Patent No. 7792353- hereinafter, Forman), teaches method for classifying  training set, wherein the training set including the training samples and predefined label dataset but does not teach a determining a size of final selected class and the number of the samples based upon the size of the final selected class.     
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent claims 1, 13 and 18 in combination with all the other limitations recited therein.
When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 2 -12, 14-17, and 19-25 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 2725747. The examiner can normally be reached on 7:30 - 5:00 M TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2126

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184